IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMARCUS FENNELL : CIVIL AC'I`ION
v. : NO. 18-4870
CHARLES HORVATH, et al.
ORDER

AND NOW, this 3rd day of May 2019, upon considering Defendants’ Motion to dismiss
(ECF Doc. No. 33), Plaintiff’ s Opposition (ECF Doc. No. 38), and for reasons in the accompanying
Memorandum, it is ORDERED Defendants’ Motion (ECF Doc. No. 33) is GRANTED in part
and DENIED in part:
l. Defendants’ Motion (ECF Doc. No. 33) is DENIED only as to the following claims
which will proceed into discovery after the remaining Defendants answer no later than May 17,
2019:
a. The Fifth and Sixth Amendment and retaliation claims against Officer Horvath;
b. The Fourteenth Amendment claim against Officer Colarusso arising from labeling
the Plaintiff a “snitch”, for spraying mace, and for paying an inmate to stab Plaintiff;
c. The Fourteenth Amendment and retaliation claims arising from the December 6,
2018 strip search against Lieutenants Cruz and Heinrich and Officers Giazono and Wagner; and,
2. The remainder of Defendants’ Motion (ECF Doc. No. 33) is GRANTED:
a. The remaining claims are dismissed; and,
b. We DISMISS Warden David Penchishen, Deputy Warden Bartholomew, Captain
David Collins, Captain Jason Werley, Lieutenant Rinker, Lieutenant Chlewbosl<i, Lieutenant

Warning, Corrections Officer Shultz, Corrections Officer Parsons, Corrections Off`icer Santiago,

Corrections Officer Kozma, Corrections Offlcer Walker, Corrections Offlcer Patterson,

Corrections Offlcer Castro, Corrections Offlcer Santos, Treatment Coordinator Herstich and

@Z/

KEARN Y, .

Hearing Examiner John Harman.

